          C a s e 1: 2 0- c v- 0 5 5 5 9- P A E- S L C        D o c u m e nt 4 0      Fil e d 0 5/ 2 8/ 2 1     P a g e 1 of 1




  U NI T E D S T A T E S DI S T RI C T C O U R T
  S O U T H E R N DI S T RI C T O F N E W Y O R K

F AI T H G U L E R, i n di vi d u all y a n d o n b e h alf of all
ot h ers si mil arl y sit u at e d,                                                       N o. 1: 2 0- c v- 0 5 5 5 9- P A E- S L C

                                            Pl ai ntiff,

                       - a g ai nst-
                                                                                          J U D G ME NT
H O P S A C K A N D SI L K P R O D U C TI O N S, I N C.,
H O P S A C K & SI L K R E C O R D S, I N C. a n d
V A L E RI E SI M P S O N, as a n i n di vi d u al,


                                              D ef e n d a nts.



          W H E R E A S D ef e n d a nts D ef e n d a nts H o ps a c k a n d Sil k Pr o d u cti o ns, I n c., H o ps a c k & Sil k
R e c or ds, I n c., a n d V al eri e Si m ps o n, as a n i n di vi d u al ( c oll e cti v el y “ D ef e n d a nts ”) off er e d t o all o w
j u d g m e nt t o b e t a k e n a g ai nst t h e m b y Pl ai ntiff F ati h G ul er ( “ Pl ai ntiff ”) a c c or di n g t o t h e t er ms s et
f ort h i n D ef e n d a nts’ R ul e 6 8( a) Off er of J u d g m e nt ( “ Off er ”), d at e d M a y 2 7, 2 0 2 1, a n d
          W H E R E A S Pl ai ntiff a c c e pt e d D ef e n d a nts’ Off er o n M a y 2 7, 2 0 2 1, it is h er e b y
          O R D E R E D, A DJ U G D E D, A N D D E C R E E D t h at Pl ai ntiff is e ntitl e d t o a gr oss p a y m e nt
of si xt y-fi v e t h o us a n d d oll ars ( $ 6 5, 0 0 0), w hi c h is i n cl usi v e of all of Pl ai ntiff’s cl ai ms f or r eli ef,
d a m a g es all e g e d or i n c urr e d t o d at e, c osts, a n d att or n e ys’ f e es. D ef e n d a nts ar e t o r e mit p a y m e nt
t o Pl ai ntiff i n a c c or d a n c e wit h t h e Off er.

D at e d: N e w Y or k, N e w Y or k
          M a y 2 8, 2 0 2 1


S O O R D E R E D:

                 PaJA.�
     __________________________________
     __________________________________
           P A U L A.
           PAUL       A. ENGELMAYER
                          E N GEL M A YER
           U nit e d StStates
           United       at es Distri ct J Judge
                              District    u d ge
